UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7598



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN F. PARRISH, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CR-96-124, CA-98-298-2)


Submitted:   March 9, 1999                 Decided:   March 22, 1999


Before WIDENER and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John F. Parrish, Jr., Appellant Pro Se. Michael Lee Keller, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John F. Parrish, Jr., appeals the district court’s order

denying his motion for relief under 28 U.S.C.A. § 2255 (West 1994

and Supp. 1998).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we affirm on the

reasoning of the district court.      See United States v. Parrish,

Nos. CR-96-124; CA-98-298-2 (S.D.W. Va. Aug. 26, 1998).     We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2